Parker, P. J.:
The defendants in this proceeding having bid 106 for the $55,000 of bonds issued by the plaintiff under the act in question, and such bid having been accepted by the plaintiff, a contract arose between such parties; and the defendants are liable to forfeit the $1,500 put up by them as damages for a breach of such contract, provided they now refuse to proceed there with,, unless they are able to establish some good reason for such refusal.
The only ground that the defendants offer as'an excuse for such refusal is that the act under which the plaintiff claims to issue such bonds is in violation of section 16 of article 3 of the State Constitution, and such is the only question that, under this record, is presented for our decision..
Section 16 of article 3 of our State Constitution provides as follows : “bio private or local bill which may be passed by the Legislature shall embrace /more than one subject, and that shall be expressed in the title.” The title of the bill in question reads as follows: “ An act to authorize the city of x Elmira to issue its bonds for the construction of a bridge or the reconstructing and repairing' of an existing bridge across the Chemung river in the city of Elmira.”
The defendants claim that this act is violative of this provision of the Constitution, and that, therefore, the bonds are issued without authority.
It was some time ago agreed that the courts are unable to formulate any general rule that will solve all the cáses coming under this section. Each case seems to depend generally upon its own peculiar provisions. (Van Brunt v. Town of Flatbush, 128 N. Y. 50, 54.) It is said in People ex rel. Burroughs v. Brinkerhoff (68 N. Y. 265) that whenever such an act and the title meet the purpose of the constitutional inhibition, the act is valid. And in People ex rel. Corscadden v. Howe (177 N. Y. 499, 504) it is said that the object of the constitutional requirement was to “ ‘ advise the public in general, and members of the Legislature in particular, by the title of the bill what interests are likely to be affected by its becoming a law.’ * • TPq general rule to be deduced from them (viz., the many decisions on the subject) is that it is not necessary that the title of the bill should be the best that could be selected, nor is it necessary *202to set forth in the title the varibus details of the object or purpose to be accomplished by the bill; it is sufficient if the title fairly expresses the general purpose of the bill; but at the same time the title mustbe such as to reasonably apprise the public of the interests that are- or may be affected by the statute.”
It seems to me clear' that the act in question fully meets all the requirements here laid down. The purpose of the act is plain. It is suggested that there are two subjects contained in the act, the one to issue bonds and the other to authorize the building or repair of a bridge; and that hence being a local bill, it violates the Constitution. But there are not two independent subjects provided for in this act. Evidently but one subject is intended, and that is that the Lake street bridge is to be rebuilt or repaired and the expense thereof is tó be paid for by the issue of city bonds. And the title of the act will deceive no one.- A fair interpretation of such title manifestly -suggests the very purpose for which the act is intended; no one can be misled by it. Ho one would naturally suppose that bonds were to be issued for the building of a bridge and yet no bridge be built, and if it might fairly be supposed that the bridge was to be built the provisions for building it and methods for raising money on the bonds might fairly be expected to be found in the act. It all seems germane to the one act. and for this reason I conclude that the bonds are valid bonds and the contract of the parties hereto concerning them should be performed.
All concurred; Smith, J., not sitting.
Judgment for plaintiff as per opinion, with costs.